Case 6:20-cv-00023-NKM-RSB Document 56 Filed 11/13/20 Page 1 of 19 Pageid#: 634




                            UNITED STATES DISTRICT COURT                              11/13/2020
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Lynchburg Division


  STUDENT A, STUDENT B, STUDENT C,                          Case No. 6:20-cv-00023-NKM
  and STUDENT D, individually and on behalf
  of all others similarly situated,

                 Plaintiffs,

                 v.

  LIBERTY UNIVERSITY, INC. d/b/a
  LIBERTY UNIVERSITY,

                 Defendant.


     CONFIDENTIALITY AGREEMENT AND STIPULATED PROTECTIVE ORDER

         1. PURPOSE AND LIMITATIONS

         Disclosure and discovery in this action are likely to involve the production of

  confidential, proprietary, or private information for which special protection from public

  disclosure and from use for any purpose other than prosecuting and defending this litigation may

  be warranted. Accordingly, to expedite the flow of discovery materials, to facilitate the prompt

  resolution of disputes over confidentiality and discovery materials, to adequately protect the

  Parties (as defined below as to both “Parties” and “Party”) are entitled to keep confidential which

  should not be generally available to the public, to ensure that only materials the Parties are

  entitled to keep confidential are subject to such treatment, and to ensure that the Parties are

  permitted reasonably necessary uses of all such materials in preparation for and in the conduct of

  these proceedings, the Parties hereby stipulate to and petition the Court to enter the following

  Confidentiality Agreement and Stipulated Protective Order (the “Stipulated Protective Order”).

  The Parties acknowledge that this Stipulated Protective Order does not confer blanket protections

                                                  1
Case 6:20-cv-00023-NKM-RSB Document 56 Filed 11/13/20 Page 2 of 19 Pageid#: 635




  on all disclosure or responses to discovery and that the protection it affords from public

  disclosure and use extends only to the limited information or items that are entitled to

  confidential treatment under applicable legal principles. The Parties further acknowledge, as set

  forth in Section 13.5, below, that this Stipulated Protective Order does not entitle them to file

  confidential information under seal; Local Rule 9 sets forth the procedure that must be followed

  and the standards that will be applied when a party seeks permission from the Court to file

  material under seal.

          2. DEFINITIONS

          2.1     Challenging Party: a Party or Non-Party that challenges the designation of

  information or items under this Stipulated Protective Order.

          2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

  generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

  of Civil Procedure 26(c), including the name or other identifying information of the Plaintiffs

  pending ruling on the Defendant’s Motion to Strike.

          2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

  well as their support staff).

          2.4     Designating Party: a Party or Non-Party that designates information or items that

  it produces in disclosure or in responses to discovery as “CONFIDENTIAL” or redacts

  information or items produced in a disclosure.

          2.5     Disclosure or Discovery Material: all items or information, regardless of the

  medium or manner in which it is generated, stored, or maintained (including, among other things,

  testimony, transcripts, and tangible things), that are produced or generated in disclosures or

  responses to discovery in this matter.



                                                   2
Case 6:20-cv-00023-NKM-RSB Document 56 Filed 11/13/20 Page 3 of 19 Pageid#: 636




           2.6    Expert: a person with specialized knowledge or experience in a matter pertinent to

  the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

  consultant in this action.

           2.7    “HIGHLY CONFIDENTIAL” Information or Items: information (regardless of

  how it is generated, stored or maintained) that the Producing Party deems, in good faith, to be

  especially sensitive, which may include, but is not limited to, trade secrets, confidential research

  and development, financial, technical, marketing, pricing, or other sensitive trade secret

  information, information that is of technical or commercial advantage to its possessor, an

  individual’s family, financial, medical, personnel records, or other highly-sensitive identifying

  information, or information capable of being utilized for improper purposes by the Receiving

  Party.

           2.8    House Counsel: attorneys who are employees of a Party in this action. House

  Counsel does not include Outside Counsel of Record or any other outside counsel.

           2.9    Non-Party: any natural person, partnership, corporation, association, or other legal

  entity not named as a Party in this action.

           2.10   Outside Counsel of Record: attorneys who are not employees of a Party to this

  action but are retained to represent or advise a Party to this action and have appeared in this

  action on behalf of the Party.

           2.11   Party: any named party to this action, including all of its officers, directors,

  employees, consultants, retained experts, and Outside Counsel of Record (and their support

  staffs). For the avoidance of doubt, class representatives who are either named in the caption or

  whose identities have been disclosed constitute a Party, but putative class members do not

  constitute a Party.



                                                   3
Case 6:20-cv-00023-NKM-RSB Document 56 Filed 11/13/20 Page 4 of 19 Pageid#: 637




         2.12    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

  Material in this action.

         2.13    Professional Vendors: persons or entities that provide litigation support services

  (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and

  organizing, storing, or retrieving data in any form or medium) and their employees and

  subcontractors.

         2.14    Protected Material: any Disclosure or Discovery Material that is designated as

  “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”

         2.15    Receiving Party: a Party that receives Disclosure or Discovery Material from a

  Producing Party.

         3. SCOPE

         The protections conferred by this Stipulated Protective Order cover not only Protected

  Material (as defined above), but also (1) any information copied or extracted from Protected

  Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3) any

  testimony, conversations, or presentations by Parties or their Counsel that might reveal Protected

  Material. However, the protections conferred by this Stipulated Protective Order do not cover

  the following information: (a) any information that is in the public domain at the time of

  disclosure to a Receiving Party or becomes part of the public domain after its disclosure of a

  Receiving Party as a result of publication not involving a violation of this Stipulated Protective

  Order, including becoming part of the public record through trial or otherwise; and (b) any

  information known to the Receiving Party prior to the disclosure or obtained by the Receiving

  Party after the disclosure from a source who obtained the information lawfully and under no




                                                  4
Case 6:20-cv-00023-NKM-RSB Document 56 Filed 11/13/20 Page 5 of 19 Pageid#: 638




  obligation of confidentiality to the Designating Party. Any use of Protected Material at trial shall

  be governed by a separate agreement or order.

         4. DURATION

         Even after final disposition of this litigation, the confidentiality obligations imposed by

  this Stipulated Protective Order shall remain in effect until a Designating Party agrees otherwise

  in writing or a court order otherwise directs. Final disposition shall be deemed to be the later of

  (1) dismissal of all claims and defenses in this action, with or without prejudice; and (2) final

  judgment herein after the completion and exhaustion of all appeals, rehearings, remands, trials,

  or reviews of this action, including the time limits for filing any motions or applications for

  extension of time pursuant to applicable law.

         5.    DESIGNATING PROTECTED MATERIAL

         5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

  or Non-Party that designates information or items for protection under this Stipulated Protective

  Order must take care to limit any such designation to specific material that qualifies under the

  appropriate standards. Mass, indiscriminate, or routinized designations are prohibited.

  Designations that are shown to be clearly unjustified or that have been made for an improper

  purpose (e.g., to unnecessarily encumber or slow the case development process or to impose

  unnecessary expenses and burdens on other parties) expose the Designating Party to sanctions.

  If it comes to a Designating Party’s attention that information or items that it designated for

  protection do not qualify for protection, that Designating Party must promptly notify all other

  Parties that it is withdrawing the mistaken designation.

         5.2     Manner and Timing of Designations.          Except as otherwise provided in this

  Stipulated Protective Order, or as otherwise stipulated or ordered, Disclosure or Discovery



                                                   5
Case 6:20-cv-00023-NKM-RSB Document 56 Filed 11/13/20 Page 6 of 19 Pageid#: 639




  Material that qualifies for protection under this Stipulated Protective Order must be clearly so

  designated before the material is disclosed or produced.      Designation in conformity with this

  Stipulated Protective Order requires:

         (a) For information in documentary form (e.g., paper or electronic documents, but

             excluding transcripts of depositions or other pretrial or trial proceedings), that the

             Producing       Party   affix   the   legend     “CONFIDENTIAL”       or    “HIGHLY

             CONFIDENTIAL” to each page that contains protected material. If only a portion or

             portions of the material on a page qualifies for protection, the Producing Party also

             must clearly identify the protected portion(s) (e.g., by making appropriate markings in

             the margins).

         (b) A Party or Non-Party that makes original documents or materials available for

             inspection need not designate them for protection until after the inspecting Party has

             indicated which material it would like copied or produced. During the inspection and

             before the designation, all of the material made available for inspection shall be

             deemed “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” After the inspecting

             Party has identified the documents it wants copied and produced, the Producing Party

             must determine which documents, or portions thereof, qualify for protection under

             this Stipulated Protective Order. Then, before producing the specified documents, the

             Producing Party must affix the “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”

             legend to each page that contains Protected Material.

         (c) For testimony given in deposition or in other pretrial or trial proceedings, that the

             Designating Party identify on the record, before the close of the deposition, hearing,

             or other proceedings, all protected testimony.



                                                   6
Case 6:20-cv-00023-NKM-RSB Document 56 Filed 11/13/20 Page 7 of 19 Pageid#: 640




         (d) For information produced in some form or other than documentary and for any other

               tangible item, that the Producing Party affix in a prominent place on the exterior of

               the container or containers in which the information or item is stored the legend

               “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” If only a portion or portions

               of the information or item warrant protection, the Producing Party, to the extent

               practicable, shall identify the protected portion(s).

         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

  designate qualified information or items does not, standing alone, waive the Designating Party’s

  right to secure protection under this Stipulated Protective Order for such material. Upon timely

  correction of a designation, the Receiving Party must make reasonable efforts to assure that the

  material is treated in accordance with the provisions of this Stipulated Protective Order and, at

  the Designating Party’s request, identify any disclosure of the material before the Designating

  Party corrected the designation.

         6. REDACTIONS

         6.1      Financial and Personal Information.         A Producing Party must redact unique

  identifiers pertaining to financial records, including bank account numbers, credit card numbers,

  usernames and passwords (“Financial Information”) and other unique personal identifiers, such

  as social security numbers (“Personal Identifiers”). Documents containing Financial Information

  or Personal Identifiers shall be redacted but shall not be designated as “CONFIDENTIAL” or

  “HIGHLY CONFIDENTIAL” in full solely on the grounds that they contain Financial

  Information or Personal Identifiers, except insofar as the documents identify the Plaintiffs’

  names or other identifying information pending ruling on Defendant’s Motion to Strike.




                                                      7
Case 6:20-cv-00023-NKM-RSB Document 56 Filed 11/13/20 Page 8 of 19 Pageid#: 641




         6.2     Privileged Information. A Producing Party may redact any portion of Disclosure

  or Discovery Material that is subject to a claim of privilege (“Privileged Material”). Documents

  containing Privilege Material may be redacted but shall not be designated as “CONFIDENTIAL”

  or “HIGHLY CONFIDENTIAL” in full solely on the grounds that they contain Privileged

  Material.

         7. CHALLENGING CONFIDENTIALITY DESIGNATIONS AND REDACTIONS

         7.1     Timing of Challenges. Any Party may challenge a designation of confidentiality

  or the redaction of material at any time. Unless a prompt challenge to a Designating Party’s

  confidentiality designation or redaction is necessary to avoid foreseeable, substantial unfairness,

  unnecessary economic burdens, or a significant disruption or delay of the litigation, a Party does

  not waive its right to challenge a confidentiality designation or redaction by electing not to

  mount a challenge promptly after the original designation or redaction is disclosed.

         7.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution

  process by providing written notice of each designation or redaction it is challenging and

  describing the basis for each challenge. To avoid ambiguity as to whether a challenge has been

  made, the written notice must recite that the challenge to confidentiality or redaction is being

  made in accordance with this specific paragraph of the Stipulated Protective Order. The parties

  shall attempt to resolve each challenge in good faith and must begin the process by conferring

  telephonically within 14 days of the date of service of the notice. A Challenging Party may

  proceed to the next stage of the challenge process only if it has engaged in this meet and confer

  first or establishes that the Designating Party is unwilling to participate in the meet and confer

  process in a timely manner.




                                                  8
Case 6:20-cv-00023-NKM-RSB Document 56 Filed 11/13/20 Page 9 of 19 Pageid#: 642




         7.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

  intervention, the Designating Party shall file and serve a motion to retain confidentiality under

  Local Rule 11 with 21 days of the initial notice of challenge or within 10 days of the parties

  agreeing that the meet and confer process will not resolve their dispute, whichever is earlier. In

  addition, the Challenging Party may file a motion challenging a confidentiality designation or

  redaction at any time if there is good cause for doing so, including a challenge to the designation

  of a deposition transcript or any portions thereof. For the avoidance of doubt, a Challenging

  Party must comply with Section 13.5 if any Protected Material is attached to, or referenced in,

  the Challenging Party’s motion.

         7.4     Burden. The burden of persuasion in any such challenge proceeding shall be on

  the Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to

  harass or impose unnecessary expenses and burdens on other parties) may expose the

  Challenging Party to sanctions. Unless the Designating Party has waived the confidentiality

  designation by failing to file a motion to retain confidentiality as described above, all parties

  shall continue to afford the material in question the level of protection to which it is entitled

  under the Producing Party’s designation until the Court rules on the challenge.

         8. ACCESS TO AND USE OF PROTECTED MATERIAL

         8.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed

  or produced by another Party or by a Non-Party in connection with this case only for

  prosecuting, defending, or attempting to settle this litigation. Such Protected Material may be

  disclosed only to the categories of persons and under the conditions described in this Stipulated

  Protective Order. When the litigation has been terminated, a Receiving Party must comply with

  the provision of Section 14 below. Protected Materials must be stored and maintained by a



                                                  9
Case 6:20-cv-00023-NKM-RSB Document 56 Filed 11/13/20 Page 10 of 19 Pageid#: 643




  Receiving Party at a location and in a secure manner that ensures that access is limited to the

  persons authorized under this Stipulated Protective Order.

         8.2      Disclosure of “CONFIDENTIAL” Information or Items.                 Unless otherwise

  ordered by the Court or permitted in writing by the Designating Party, a Receiving Party may

  disclose any information or item designated “CONFIDENTIAL” only to:

               (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

                  employees of said Outside Counsel of Record to whom it is reasonably necessary

                  to disclose the information for this litigation and who have signed the

                  “Acknowledgement and Agreement to be Bound” that is attached here as Exhibit

                  A (the “Acknowledgement”);

               (b) the officers, directors, and employees (including House Counsel) of the Receiving

                  Party to whom disclosure is reasonably necessary for this litigation and who have

                  signed the Acknowledgement, except as provided for in Section 8.2(h). For the

                  avoidance of doubt, a putative class member is not a Receiving Party to whom

                  disclosure is reasonably necessary for this litigation;

               (c) Experts of the Receiving Party to whom disclosure is reasonably necessary for

                  this litigation and who have signed the Acknowledgement;

               (d) the Court and its personnel;

               (e) court reporters and their staff, professional jury or trial consultants, mock jurors,

                  and Professional Vendors to whom disclosure is reasonably necessary for this

                  litigation and who have signed the Acknowledgement;

               (f) during their depositions, witnesses in the action to whom disclosure is reasonably

                  necessary and who have signed the Acknowledgement, unless otherwise agreed



                                                    10
Case 6:20-cv-00023-NKM-RSB Document 56 Filed 11/13/20 Page 11 of 19 Pageid#: 644




                  by the Designating Party or ordered by the Court. Pages of transcribed deposition

                  testimony or exhibits to depositions that reveal Protected Material must be

                  separately bound by the court reporter and may not be disclosed to anyone except

                  as permitted under this Stipulated Protective Order; and

               (g) the author or recipient of a document containing the information or a custodian or

                  other person who otherwise possessed or knew the information.

               (h) The names and identifying information of the Plaintiffs will be treated as

                  “CONFIDENTIAL” pending ruling on the Defendant’s Motion to Strike.

                  Notwithstanding any other provision of this Order, such information may only be

                  disclosed to Outside Counsel of Record in this action, as well as employees of

                  said Outside Counsel of Record to whom it is reasonably necessary to disclose the

                  information for this litigation and who have signed the Acknowledgement and to

                  such officers, directors, and employees (including House Counsel) of the

                  Receiving Party to whom disclosure is reasonably necessary for this litigation and

                  who have signed the Acknowledgement, collectively referred to as “Defendant’s

                  Employees.” Within two days of disclosure of such information to particular

                  Defendant’s employees       Outside Counsel for the Defendant shall inform

                  Plaintiffs’ Counsel of the number of people receiving such information, and the

                  department in which those individuals work, but need not provide the name of

                  such individuals to Plaintiffs’ Counsel.

         8.3      Disclosure of “HIGHLY CONFIDENTIAL” Information or Items.                   Unless

  otherwise ordered by the Court or permitted in writing by the Designating Party, any information

  or item designated “HIGHLY CONFIDENTIAL” may only be disclosed to:



                                                   11
Case 6:20-cv-00023-NKM-RSB Document 56 Filed 11/13/20 Page 12 of 19 Pageid#: 645




             (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

                 employees of said Outside Counsel of Record to whom it is reasonably necessary

                 to disclose the information for this litigation and who have signed the

                 Acknowledgement;

             (b) Experts of the Receiving Party to whom disclosure is reasonably necessary for

                 this litigation and who have signed the Acknowledgement;

             (c) the Court and its personnel;

             (d) court reporters and their staff, professional jury or trial consultants, mock jurors,

                 and Professional Vendors to whom disclosure is reasonably necessary for this

                 litigation and who have signed the Acknowledgement; and

             (e) the author or recipient of a document containing the information or a custodian or

                 other person who otherwise possessed or knew the information.

         9. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
            OTHER LITIGATION

         If a Party is served with a subpoena or a court order issued in other litigation that compels

  disclosure of any Protected Material that Party must:

                 (a) promptly notify, in writing, the Designating Party and such notification shall

                    include a copy of the subpoena or court order;

                 (b) promptly notify, in writing, the party who caused the subpoena or order to

                    issue in the other litigation that some or all of the material covered by the

                    subpoena or order is subject to this Stipulated Protective Order.            Such

                    notification shall include a copy of this Stipulated Protective Order; and

                 (c) cooperate with respect to all reasonable procedures sought to be pursued by

                    the Designating Party whose Protected Material may be affected.


                                                  12
Case 6:20-cv-00023-NKM-RSB Document 56 Filed 11/13/20 Page 13 of 19 Pageid#: 646




         If the Designating Party timely seeks a protective order, he Party served with the

  subpoena or court order shall not produce any information designated in this action as

  “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” before a determination by the court from

  which the subpoena or order issued, unless the Party has obtained the Designating Party’s

  permission. The Designating Party shall bear the burden and expense of seeking protection in

  that court of its confidential information - and nothing in these provisions should be construed as

  authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from

  another court.

         10. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
             THIS LITIGATION

         10.1      The terms of this Stipulated Protective Order are applicable to information

  produced by a Non-Party in this action designated as “CONFIDENTIAL” or “HIGHLY

  CONFIDENTIAL.” Such information produced by Non-Parties in connection with this litigation

  is protected by the remedies and relief provided by this Stipulated Protective Order. Nothing in

  these provisions should be construed as prohibiting a Non-Party from seeking additional

  protections.

         10.2      In the event that a Party is required, by a valid discovery request, to produce a

  Non-Party’s confidential information in its possession, and the Party is subject to an agreement

  with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

             (a) promptly notify in writing the Requesting Party and the Non-Party that some or

                   all of the information requested is subject to a confidentiality agreement with a

                   Non-Party;




                                                  13
Case 6:20-cv-00023-NKM-RSB Document 56 Filed 11/13/20 Page 14 of 19 Pageid#: 647




             (b) promptly provide the Non-Party with a copy of the Stipulated Protective Order in

                 this litigation, the relevant discovery request(s), and a reasonably specific

                 description of the information requested; and

             (c) make the information requested available for inspection by the Non-Party.

         10.3    If the Non-Party fails to object or seek a protective order from this Court within

  14 days of receiving the notice and accompanying information, the Receiving Party may produce

  the Non-Party’s confidential information responsive to the discovery request. If the Non-Party

  timely seeks a protective order, the Receiving Party shall not produce any information in its

  possession or control that is subject to the confidentiality agreement with the Non-Party before a

  determination by the Court. Absent a court order to the contrary, the Non-Party shall bear the

  burden and expense of seeking protection in this Court of its Protected Material.

         11. UNAUTHORIZED DISCLOSURE OR PROTECTED MATERIAL

         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

  Material to any person or in any circumstances not authorized under this Stipulated Protective

  Order, the Receiving Party must immediately: (a) notify in writing the Designating Party of the

  unauthorized disclosures; (b) use its best efforts to retrieve all unauthorized copies of the

  Protected Material; (c) inform the person or persons to whom unauthorized disclosures were

  made of all the terms of this Stipulated Protective Order; and (d) request such person or persons

  to execute the Acknowledgement.

         12. PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED MATERIAL

         12.1    Privilege and Waiver. Pursuant to Rule 502(d) of the Federal Rules of Evidence,

  the production or disclosure during discovery of a document or information protected by the

  attorney-client privilege, work product doctrine, or other privilege shall not be deemed a waiver



                                                  14
Case 6:20-cv-00023-NKM-RSB Document 56 Filed 11/13/20 Page 15 of 19 Pageid#: 648




  of the privilege, work product, or other protection or immunity from discovery by the producing

  party in this or any subsequent state or federal proceeding.

         12.2    Obligations of Receiving Party. When a Producing Party gives notice to

  Receiving Parties that certain produced material is subject to a claim of privilege or other

  protection, the obligation of the Receiving Parties are those set forth in Federal Rule of Civil

  Procedure 26(b)(5)(B). For the avoidance of doubt, if any Producing Party produces material

  protected under the attorney-client privilege, work product immunity, or other privilege,

  doctrine, right or immunity (“Protected Production”), any holder of that privilege, right, or

  immunity may obtain the return of those materials by notifying the Receiving Parties promptly

  after the discovery of the production and providing a privilege log for the produced materials.

  The Receiving Parties shall: (a) refrain from any further examination or disclosure of the

  Protected Production; (b) if requested, promptly make a good-faith effort to return the Protected

  Production and all copies thereof (including summaries and excerpts) to Counsel for the

  Producing Party, or destroy all such material (including summaries and excerpts) and all copies

  thereof, and certify in writing to that fact; (c) not use the Protected Production for any purpose

  absent further order of the Court. Notwithstanding this provision, no person is required to delete

  information that may reside on the respective person’s electronic back-up systems that are over-

  written in the normal course of business, provided such back-ups are not used to access or copy

  the Protected Production.

         12.3    Right to Move to Compel. Nothing herein shall preclude a Party from moving for

  an order compelling production of the Protected Production, or requesting that the Court review

  such Protected Production in camera to determine whether such material is subject to any

  applicable privilege or immunity.



                                                  15
Case 6:20-cv-00023-NKM-RSB Document 56 Filed 11/13/20 Page 16 of 19 Pageid#: 649




         12.4    No Modification of Agreements. This provision is not intended to modify

  whatever procedure may be established in an e-discovery order that provides for production

  without prior privilege review.

         13. MISCELLANEOUS

         13.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

  seek its modification by the Court in the future.

         13.2    Right to Assert Other Objections. By stipulating to the entry of this Stipulated

  Protective Order, no Party waives any right it otherwise would have to object to disclosing or

  producing any information or item on any ground not addressed in this Stipulated Protective

  Order. Similarly, no Party waives any right to objection any ground to use in evidence of any of

  the material covered by this Stipulated Protective Order.

         13.3    No Waiver. Nothing in this Stipulated Protective Order shall require production of

  information a Party or Non-Party contends is protected from disclosure by the attorney-client

  privilege, the work product immunity, or other privilege, doctrine, right, or immunity. Execution

  of this Stipulated Protective Order shall not constitute a waiver of the right of any Party to claim

  in this action or otherwise that any Disclosure or Discovery, or any portion thereof, is privileged

  or otherwise non-discoverable, or is not admissible in evidence in this action or any other

  proceeding.

         13.4    Party’s Own Protected Information. Nothing in this Stipulated Protective Order

  shall restrict any Party or Non-Party, or its Counsel, from disclosing or using, in any manner and

  for any purpose, its own Protected Material.

         13.5    Filing Protected Material. Without written permission from the Designating Party

  or a court order secured after appropriate notice to all interested persons, a Party may not file in

  the public record in this action any Protected Material. A Party that seeks to file under seal any
                                                      16
Case 6:20-cv-00023-NKM-RSB Document 56 Filed 11/13/20 Page 17 of 19 Pageid#: 650




  Protected Material must comply with Local Rule 9. Protected Material may only be filed under

  seal pursuant to a court order authorizing the sealing of the specific Protected Material at issue.

  Pursuant to Local Rule 9, a sealing order will issue only upon a request establishing that the

  Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled to

  protection under the law. If a Receiving Party’s request to file Protected Material under seal

  pursuant to Local Rule 9 is denied by the Court, then the Receiving Party may filed the

  information in the public record pursuant to Local Rule 9 unless otherwise instructed by the

  Court.

           13.6   Effectiveness. This Stipulated Protective Order shall become effective as between

  the Parties immediately upon submission to the Court for approval, notwithstanding the

  pendency of approval by the Court. If approval by the Court is ultimately denied, withheld, or

  made conditional, no Party shall treat any material designated as “CONFIDENTIAL” or

  “HIGHLY CONFIDENTIAL” produced prior to that time in a manner inconsistent with this

  Stipulated Protective Order without giving the producing Party sufficient advanced notice to

  allow for application to the Court for additional relief.

           13.7   Parties Bound. This Stipulated Protective Order shall be binding upon the Parties

  hereto, their attorneys, and their successors, executors, personal representative, administrators,

  heirs, legal representatives, assigns, subsidiaries, divisions, employees, agents, retained

  consultants and experts, and any persons or organizations over which they have direct control.

           14. FINAL DISPOSITION

           Within 60 days after the final disposition of this action, as defined by Section 4, each

  Receiving Party must return all Protected Material to the Producing Party or destroy such

  material. As used in this paragraph, “all Protected Material” includes all copies, abstracts,



                                                    17
Case 6:20-cv-00023-NKM-RSB Document 56 Filed 11/13/20 Page 18 of 19 Pageid#: 651




  compilations, summaries, and any other format reproducing or capturing any of the Protected

  Material. Whether the Protected Material is returned or destroyed, the Receiving Party must

  submit a written certification to the Producing Party (and, if not the same person or entity, to the

  Designating Party) by the 60 day deadline that (1) identifies (by category, where appropriate) all

  the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has

  not retained any copies, abstracts, compilations, summaries or any other format reproducing or

  capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to

  retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,

  legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work

  product, and consultant and expert work product, even if such materials contain Protected

  Material. Any such archival copies that contain or constitute Protected Material remain subject

  to this Protective order as set forth in Section 4.

  IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.


                                       38568$177267,38/$7,21,7,66225'(5('

                                      'DWHG1RYHPEHU


                                     Robert    S. Ballou
                                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                      8QLWHG6WDWHV0DJLVWUDWH-XGJH




                                                    18
Case
 Case6:20-cv-00023-NKM-RSB
      6:20-cv-00023-NKM-RSB Document
                             Document55-1 Filed11/13/20
                                      56 Filed  11/12/20 Page
                                                          Page19
                                                               21ofof19
                                                                      21 Pageid#:
                                                                          Pageid#:652
                                                                                   633




                                   EXHIBIT A
                    ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND

             I,   _______________________       [PRINT      OR     TYPE      FULL      NAME],      of

   _________________________ [PRINT OR TYPE FULL ADDRESS], declare under penalty of

   perjury that I have read in its entirety and understand the Stipulated Protective Order that was

   issued by the United State District Court for the Western District of Virginia on [DATE] in the

   case of Student A, et al., v. Liberty University, Inc., Case No. 6:20-cv-00023-NKM. I agree to

   comply with and be bound by the terms of this Stipulated Protective Order and I understand and

   acknowledge that failure to so comply could expose me to sanctions and punishment in the

   nature of contempt. I solemnly promise that I will not disclose in any manner any information or

   item that is subject to the Stipulated Protective Order to any person or entity expect in strict

   compliance with the provisions of this Stipulated Protective Order. I further agree to submit to

   the jurisdiction of the Western District of Virginia for the purpose of enforcing the terms of this

   Stipulated Protective Order, even if such enforcement proceeding occur after termination of this

   action.


   I hereby appoint _______________________ [PRINT OR TYPE FULLNAME] of

   _____________________________________[PRINT OR TYPE FULL ADDRESS AND

   TELEPHONE NUMBER] as my Virginia agent for service of process in connection with this

   action or any proceedings related to enforcement of this Stipulated Protective Order.


   Date: __________________________

   City and State where sworn and signed: ___________________________________

   Print name: _____________________________

   Signature: ______________________________



                                                   21
